                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

HERMAN CHRISTOPHER BLACK                        §
v.                                              §       CIVIL ACTION NO. 6:17cv298
CSQT, INC.                                      §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

        The Plaintiff Herman Black filed this lawsuit complaining of alleged violations of his rights.

This Court referred the case to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1)

and (3) and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to

United States Magistrate Judges. The sole named Defendant is a trucking company located in Little

Rock, Arkansas.
I. Background

        Plaintiff contended that on January 9, 2017, he took ownership of a 2016 Volvo diesel truck
from CSQT. After nine months, he tried to have work done on it, but was told “they had no one to

work on it.” The company eventually told him he would get a “turn key truck” and he put the truck
in the shop. The bill was $1800.00, but Plaintiff stated it was “not his bill.”

        Plaintiff stated that “everything went downhill after that” with the company and he did not
receive a paycheck for nine weeks, although the truck was producing ten to 15 thousand dollars a

week.

        On Tuesday, April 18, 2017, Plaintiff stated that he went home after repeatedly telling the

company he would return to work after he picked up a check he was waiting on. He was arrested

on a Thursday, and his check came in on Friday.



                                                    1
        According to Plaintiff, the company reported the truck as stolen. He maintained that he did

not steal the truck, noting that the truck has a GPS system which let the company know where it was

at all times.
        Plaintiff asserted that he was arrested for theft of the truck, but by the time he got to jail, the

charge had been changed to unauthorized use of a motor vehicle. He stated that he is not guilty of

the charge and that he has phone records of conversations with the trucking company dispatcher

showing he told the company where he was and did not illegally or inappropriately take the truck.

Plaintiff claimed that his imprisonment deprived him of work, degraded his character, and violated
his civil rights. He sought punitive damages and dismissal of the charges against him.

        The on-line judicial records of Gregg County, Texas show that Plaintiff was indicted for

possession of a controlled substance and unauthorized use of a motor vehicle on June 22, 2017. The

charges were dismissed on December 4, 2017. State of Texas v. Herman Black, cause no. 46-778-A

(188th Judicial District Court of Gregg County, Texas). That same day, Plaintiff entered a plea of
guilty in cause no. 47-187-A to the charge of attempting to tamper with or fabricate physical

evidence, for which he received a sentence of one year in county jail, with credit for 236 days.
II. The Motion to Dismiss

        CSQT filed a motion to dismiss arguing that Plaintiff did not specify the nature of his
relationship with CSQT nor state who owed him money or why. CSQT further contended that

Plaintiff did not specify what civil rights were violated and stated that he is complaining about his

arrest, which has to do with the police and not CSQT. Plaintiff was ordered to respond to the motion

to dismiss, but did not do so.
III. The Report of the Magistrate Judge

        After review of the pleadings, the Magistrate Judge issued a Report recommending that the
lawsuit be dismissed. The Magistrate Judge observed that pro se pleadings are to be construed

liberally, and under a liberal construction of the complaint, Plaintiff claimed he worked for CSQT

and the company falsely reported his truck stolen, resulting in his arrest and prosecution on charges


                                                    2
which were eventually dropped. The Magistrate Judge stated that these facts set out a potential

claim for malicious prosecution, a state tort claim, citing Richey v. Brookshire Grocery, 952 S.W.2d

515, 519 (Tex. 1997) (elements of malicious prosecution under Texas law are: (1) the
commencement of a criminal prosecution against the plaintiff; (2) initiation or procurement of the

prosecution by the defendant; (3) termination of the prosecution in the plaintiff’s favor; (4) the

plaintiff’s innocence; (5) the absence of probable cause for the proceedings; (6) malice in filing the

charge; and (7) damage to the plaintiff).

       However, the Magistrate Judge observed that the Fifth Circuit has held that there is no
constitutional tort for malicious prosecution. Castellano v. Fragozo, 352 F.3d 939, 942 (5th Cir.

2003) (en banc). Furthermore, the Magistrate Judge stated that Black cannot set out a claim against

CSQT under the Civil Rights Act, 42 U.S.C. §1983, because he has not shown that CSQT is a state

actor. Southwestern Bell Telephone, LP v. City of Houston, 529 F.3d 257, 260 (5th Cir. 2008)

(claims under §1983 must allege a violation of a right secured by the Constitution or laws of the
United States and must show the deprivation was committed by a person acting under color of state

law). Nor did Black set out a claim under the diversity jurisdiction of the Court because he did not

show by a preponderance of the evidence that the amount in controversy exceeds $75,000.00. See

Brand Servs, L.L.C. v. Irex Corp., 909 F.3d 151, 155 (5th Cir. 2018).

       Finally, the Magistrate Judge determined that Plaintiff failed to show the Court should
exercise its supplemental jurisdiction over his state law claim of malicious prosecution because

Plaintiff failed to show any merit to any claims over which the Court has original jurisdiction.

Rhyne v. Henderson County, 973 F.2d 386, 395 (5th Cir. 1992). The Magistrate Judge therefore

recommended that Plaintiff’s lawsuit be dismissed without prejudice for failure to state a claim upon

which relief may be granted and that the statute of limitations be tolled on the Plaintiff’s state law
claims for the period of time that this lawsuit was pending and for 30 days after it is dismissed. 28
U.S.C. §1367(d).




                                                  3
IV. The Plaintiff’s Objections

         In his objections, Plaintiff states that he was falsely accused by CSQT and was falsely

charged with stealing a 2016 Volvo diesel truck. As a result, he spent seven months in jail. Plaintiff

again states that he was not guilty of this charge.
         Plaintiff contends that “they” lied about him stealing the truck and deprived him of his

freedom and his ability to work for a living. He states that “they” degraded his character and

violated his civil rights. He again asks for punitive damages and the dismissal of the charges,

although court records show the charge of unauthorized use of a motor vehicle have already been

dismissed.
V. Discussion

         Plaintiff’s objections essentially repeat the allegations of his complaint. He does not address

any of the Magistrate Judge’s recommended findings or conclusions, which essentially are that

Plaintiff’s lawsuit should be dismissed because he has not shown any basis for federal jurisdiction
and has failed to state a claim upon which relief may be granted. The malicious prosecution claim

he raises is a state law claim and does not amount to a constitutional tort, he cannot sue under the

Civil Rights Act because the sole named defendant is not acting under color of state law, he has not

shown diversity jurisdiction, and he presents no basis for the Court to exercise its supplemental

jurisdiction.
         Simply repeating the allegations of the complaint, without reference to the Magistrate

Judge’s Report, does not amount to “specific written objections to the proposed findings and

recommendations.” See LaFerney v. Director, TDCJ-CID, civil action no. 2:13cv806, 2014 WL

47403 (E.D.Tex., January 6, 2014) (objections which simply repeat the allegations of the complaint

offer nothing to contradict the Magistrate Judge’s proposed findings and conclusions). The
Magistrate Judge correctly determined that Plaintiff has not shown a basis for federal jurisdiction

and has not stated a claim upon which relief may be granted, and Plaintiff’s objections are without

merit.


                                                   4
VI. Conclusion

        The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s
proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)
(District Judge shall “make a de novo determination of those portions of the report or specified
proposed findings or recommendations to which objection is made.”) Upon such de novo review,
the Court has determined the Report of the Magistrate Judge is correct and the Plaintiff’s objections
are without merit. It is accordingly

        ORDERED that the Plaintiff’s objections are overruled and the Report of the Magistrate

Judge (docket no. 16) is ADOPTED as the opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted. It is further

        ORDERED that the statute of limitations on Plaintiff’s state law claims is TOLLED for the

period of time that this lawsuit was pending and for 30 days after it is dismissed. 28 U.S.C.

§1367(d). Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED November 15, 2019.




                                                   ____________________________
                                                    Ron Clark, Senior District Judge




                                                  5
